                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.                                                    Case No.: 2:20-cv-01785-BHL

THE WISCONSIN ELECTIONS COMMISSION, and its
Members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE,
MAYOR JOHN ANTARAMIAN, MATT KRAUTER,
MAYOR ERIC GENRICH, KRIS TESKE, in their
official capacities; DOUGLAS J. LA FOLLETTE,
Wisconsin Secretary of State, in his official capacity, and
TONY EVERS, Governor of Wisconsin, in his official capacity,

                Defendants.


                                 NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that James E. Bartzen of the law firm of Boardman & Clark

LLP has been retained by defendants Mayor Satya Rhode-Conway, Maribeth Witzel-Behl and

Scott McDonnell in this action. Please serve copies of all papers in this action on the

undersigned at the address set forth below.




            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 2 Document 42
Respectfully submitted this 4th day of December, 2020.

                                    BOARDMAN & CLARK LLP
                                    By

                                    /s/ James E. Bartzen
                                    James E. Bartzen, SBN 1003047
                                    Attorneys for Defendants Mayor Satya Rhode-
                                    Conway, Maribeth Witzel-Behl and
                                    Scott McDonnell

                                    U.S. Bank Plaza, Suite 410
                                    1 South Pinckney Street
                                    P.O. Box 927
                                    Madison, Wisconsin 53701-0927
                                    (608) 257-9521
                                    jbartzen@boardmanclark.com




                                       2

  Case 2:20-cv-01785-BHL Filed 12/04/20 Page 2 of 2 Document 42
